IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30785
                         Summary Calendar



DARRELL THOMAS,

                                         Plaintiff-Appellant,

versus

ORVILLE LAMERTINERE, Captain; UNKNOWN HOOKER, Lieutenant;
CHARLES WOODS, Major Sergeant; UNKNOWN HAMILTON, Sergeant;
UNKNOWN ZWEIG, Doctor; UNKNOWN WILLIAMS, Sergeant; UNKNOWN
FOUNTAIN, Sergeant; SHIRLEY WHITTINGTON, Sergeant EMT,

                                         Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                       USDC No. 00-CV-603-B
                       --------------------
                          January 4, 2002
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Darrell Thomas, Louisiana prisoner #109846, appeals from the

order granting summary judgment for some of the defendants in his

civil-rights action and dismissing his claims against Dr. Zweig

for failing to serve Dr. Zweig.   Thomas contends that the

defendants used excessive force against him and that Dr. Zweig

gave him inadequate medical treatment.   He abandons any claims

against the defendants in their official capacities.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-30785
                                 -2-

     Thomas does not contend that the district court erred by

dismissing his claim against Dr. Zweig for failing to serve Dr.

Zweig.    He has abandoned that issue on appeal.   In re Municipal

Bond Reporting Antitrust Litigation, 672 F.2d 436, 439 n.6 (5th

Cir. 1982).

     The evidence indicated that Thomas suffered only de minimis

injury.    The district court did not err by granting summary

judgment on Thomas’s excessive-force claim.    Hudson v. McMillian,

503 U.S. 1, 9-10 (1992).

     AFFIRMED.